Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1. (AMENDED): A microfluidic device for PCR amplification comprising:
a plurality of wells, each well comprising one opening to function as both an inlet and an outlet for the well,
wherein each opening is in fluid communication with a common fluidic channel, and wherein
each opening is connected to the common fluidic channel via an isolation channel, and
wherein the plurality of wells are arranged on the device in a radially symmetrical pattern,
wherein a first end of the common fluidic channel is dimensioned to be fluidly connected with one or more of the following sources via one or more connections: a source comprising a possible target molecule, a sealant source, a washing reagent source and other sources for reagents used for polymerase chain reactions or enzyme-linked immunosorbent assays,
wherein a second end of the common fluidic channel is dimensioned to be fluidly connected with a vacuum pump or a syringe; and
wherein one or more liquid flow stoppers are connected between the second end of the fluidic channel and the vacuum pump or the syringe, wherein the stopper comprises holes sized to prevent liquid from passing through, but allow gas to pass through.
common fluidic channel is between 0.05 and 3 mm by between 0.05 and 3 mm, preferably 0.5 mm by 0.5 mm.  
22.(AMENDED): The system of claim 20, further comprising a sealant source connected to a first end of the common fluidic channel.
23.    (AMENDED): The system of claim 20, further comprising a source comprising a possible target molecule connected to a first end of the common fluidic channel.
24.    (AMENDED): The system of claim 20, further comprising the vacuum pump or the syringe connected to a second end of the common fluidic channel.
25.    (AMENDED): The system of claim 22, wherein one or more valves are connected between the common fluidic channel and the sealant source, the source comprising a possible target molecule and the vacuum pump or the syringe, optionally wherein the vacuum pump or the syringe provides a vacuum volume of between 5 and 22 ml.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of SUWON-SI and ZHANG do not teach or reasonably suggest the device as instantly claimed, but most importantly the parts that require:
a second end of a fluidic channel that can be further connected to a vacuum pump or a syringe, and the connection to a vacuum pump or a syringe as the vacuum source. This is not taught by SUWON-SI, and the combination ZHANG does not make the invention obvious as ZHANG also does not teach of the instantly claimed connection of the syringe or vacuum pump to the second end of a channel, and more specifically of the device instantly claimed.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797